FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, May 12, 2011 – Grupo Pão de Açúcar (BM&FBOVESPA: PCAR5; NYSE: CBD) announces its results for the 1 st quarter of 2011 (1Q11). The Company’s operating and financial information was prepared in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), the accounting practices adopted in Brazil (BRGAAP) and Brazilian Corporate Law, and is presented in Brazilian Reais, as follows: (i) on “ GPA Food” basis, which entirely excludes the operating and financial results of Globex Utilidades S.A. (including Nova Casas Bahia and Nova Pontocom, (ii) on “ GPA consolidated ” basis, which includes the full operating and financial results of Globex Utilidades S.A., and, as of November 2010, Nova Casas Bahia. All comparisons are with the same periods in 2010 (1Q10), except where indicated otherwise. GPA FOOD EBITDA totaled R$431.2 million in the quarter, with a margin of 7.2%. · Gross sales totaled R$6,640.2 million in 1Q11, while net sales came to R$5,984.4 million. · In same-store terms , gross sales moved up by 5.6% over 1Q10, impacted by the seasonal effect of Easter. · In the first four months of 2011 (4M11) , same-store gross sales climbed by 8.4% over the same period last year. This shows the growth tendency without the seasonal effect of Easter. · Gross profit came to R$1,536.8 million, 9.3% up year-on-year, with a margin of 25.7%. · EBITDA stood at R$431.2 million, 7.7% more than in 1Q10, accompanied by a margin of 7.2%. · Net income totaled R$135.6 million, with a margin of 2.3% in 1Q11. CONSOLIDATED Gross sales came to R$12,373.2 million, 58.9% up year-on-year · Consolidated gross sales totaled R$12,373.2 million in 1Q11, 58.9% up on 1Q10, while net sales grew by 55.9% to R$10,868.8 million. · Gross profit came to R$2,848.4 million, a 70.5% improvement over 1Q10, while the gross margin stood at 26.2%. · EBITDA stood at R$609.4 million, 40.5% up year-on-year, accompanied by a margin of 5.6%. · The net financial expense amounted to R$325.7 million, equivalent to 3.0% of net sales. · Consolidated net income totaled R$110.9 million, with a margin of 1.0%. Same-store concept – includes only those stores that have been operational for at least 12 months. Financial and Operating Highlights 1Q11 GPA Consolidated (3) 1Q11 GPA Food 1Q10 GPA Food Chg. Gross Sales 12,373.2 6,640.2 6,342.2 4.7% Net Sales 10,868.8 5,984.4 5,715.3 4.7% Gross Profit 2,848.4 1,536.8 1,405.8 9.3% Gross Margin - % 26.2% 25.7% 24.6% 110 bps Total Operating Expenses 2,239.0 1,105.6 1,005.3 10.0% % of Net Sales 20.6% 18.5% 17.6% 90 bps EBITDA 609.4 431.2 400.5 7.7% EBITDA Margin - % 5.6% 7.2% 7.0% 20 bps Income before Income Tax 124.0 147.0 250.8 -41.4% Net Income 110.8 135.6 176.3 -23.1% Net Margin - % 1.0% 2.3% 3.1% -80 bps (1) Totals may not tally as the figures are rounded off. (2) basis points (3) Includes Nova Casas Bahia 1 Sales Performance GPA Food’s gross same-store terms sales increased by 8.4% in the first four months of 2011 GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. Gross Sales 6,640.2 6,342.2 4.7% Net Sales 5,984.4 5,715.3 4.7% It is worth noting that, particularly in the case of GPA Food, the 1Q11 year-on-year sales comparison was jeopardized by the seasonal effect of Easter. In 2010, Easter fell at the beginning of April (April 4), benefiting March’s sales; in 2011, however, it fell at the end of the month (April 24) benefiting April’s sales. In order to show this tendency and neutralize the seasonal impact, we are also presenting (in this section only) the sales performance for the first four months of the year. Also to ensure better comparability, the sales of Extra Eletro and Extra.com.br were removed from GPA Food and transferred to Globex in line with the Company’s new reporting structure. In the first quarter of 2011, GPA Food recorded gross and net sales of R$6,640.2 million and R$5,984.4 million, respectively. It is worth noting that excluding Extra Eletro and Extra.com.br, as mentioned above, gross and net sales would increase by 9.7% over 1Q10. Gross and net sales in the first four months totaled R$9,163.8 million and R$8,243.4 million, 12.6% and 12.5% up year-on-year, respectively. In same-store terms, both gross and net sales increased by 5.7% year-on-year. Between January and April, gross sales climbed by 8.4% and net sales by 8.3%, respectively. In real terms, i.e. deflated by the IPCA consumer price index , gross sales moved up by 2.0%. Also on a same-store basis, non-food sales climbed by 11.6% over 1Q10, led by electronics/household appliances and textiles, while food sales grew by 3.6%. In 4M11, food and non-food sales moved up by 6.9% and 14.4%, respectively. 2 The Group’s best-performing formats in the 4M11 were Extra Supermercado and Assaí, which posted gross same-store sales growth above the Group’s format’s average. CONSOLIDATED (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. Gross Sales 12,373.2 7,784.9 58.9% Net Sales 10,868.8 6,972.8 55.9% (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter , GPA’s gross sales, comprising all the Group’s formats and businesses, increased by 58.9% over the same period last year to R$12,373.2 million, while net sales climbed by 55.9% to R$10,868.8 million. Excluding Casas Bahia, gross and net sales totaled R$8,704.8 million and R$7,806.1 million, respectively, 11.8% and 11.9% up on 1Q10. In same-store terms (i.e. stores that have been operational for at least 12 months, therefore excluding the Casas Bahia stores), gross and net sales grew by 6.8%. It is worth noting that all comparisons are impacted by the consolidation of Casas Bahia in the 1Q11, non-existent in the 1Q10. Like ABRAS (the Brazilian Supermarket Association), the Company has adopted the IPCA consumer price Index as its inflation indicator, since it gives a more accurate reflection of the Company’s product and brand mix. The 12-month IPCA used was 6.51%. Gross Profit GPA Food gross margin widened by 110 bps over 1Q10 GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. Gross Profit 1,536.8 1,405.8 9.3% Gross Margin - % 25.7% 24.6% 110 bps In the first quarter , GPA Food gross profit totaled R$1,536.8 million, 9.3% up year-on-year, accompanied by a gross margin of 25.7%, 110 bps more than in 1Q10. This result was obtained despite the greater contribution from Assaí (13.9% of gross sales, versus 10.6% in 1Q10), which operates with lower margins. Excluding Assaí, GPA’s gross margin would have come to 27.6%, 180 bps higher than the 25.8% recorded in 1Q10. 3 The main factors contributing to the year-on-year improvement were: (i) the improved product mix, with a higher share of perishables and general merchandise, whose margins are higher; (ii) more advantageous negotiations with suppliers; (iii) improved operational and sales management; and (iv) implementation of a pricing management tool. CONSOLIDATED (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. Gross Profit 2,848.4 1,671.1 70.5% Gross Margin - % 26.2% 24.0% 220 bps Adjusted Gross Profit 2,856.8 1,671.1 71.0% Adjusted Gross Margin - % 26.3% 24.0% 230bps (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter, consolidated gross profit came to R$2,848.4 million, with a gross margin of 26.2%, 220 bps more than the 24.0% recorded in 1Q10. In addition to the above-mentioned gains by GPA Food, this result was positively impacted by Globex, whose 1Q11 gross margin stood at 26.2%, 170 bps up on the 24.5% recorded in 4Q10, basically due to gains from negotiations with suppliers. It is worth noting that Globex’s gross profit was impacted by a non-recurring R$ 8.4 million from the Ponto Frio stores, due to the adoption of a more appropriate mix and store assortment resulting in an adjusted margin of 23.3%. It is worth noting that all comparisons are impacted by the consolidation of Casas Bahia in the 1Q11, non-existent in the 1Q10. 4 Total Operating Expenses Total GPA Food operating expenses represented 18.5% of net sales in the quarter GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. Selling Expenses 928.8 830.1 11.9% Gen. Adm. Exp. 176.8 175.2 0.9% Total Operating Expenses 1,105.6 1,005.3 10.0% % of Net Sales 18.5% 17.6% 90 bps In the first quarter, total operating expenses (including selling, general and administrative expenses) came to R$1,105.6 million, equivalent to 18.5% of net sales: (i) the impact of the greater dilution of expenses due to Easter seasonality, representing around 40 basis points; (ii) appropriation of operational expense with outsourcing in the 1Q11 (classified as CAPEX in 2010), whose impact was equivalent to 30 bps; and; (iii) operating expense of newly opened stores equivalent to 20 bps. CONSOLIDATED (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. Selling Expenses 1,853.6 1,012.7 83.0% Gen. Adm. Exp. 385.4 224.7 71.5% Total Operating Expenses 2,239.0 1,237.5 80.9% % of Net Sales 20.6% 17.7% 290 bps (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter, total consolidated operating expenses amounted to R$2,239.0 million, equivalent to 20.6% of net sales, 290 bps up on the 17.7% posted in 1Q10. It is worth noting that this comparison is not applicable considering the 3 months consolidation of Casas Bahia in Globex which operates with higher operational expense and was not consolidated in the 1Q10. 5 EBITDA GPA Food’s EBITDA margin stood at 7.2% in the first quarter, 20 bps more than in 1Q10 GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. EBITDA 431.2 400.5 7.7% EBITDA Margin - % 7.2% 7.0% 20 bps In the first quarter, GPA Food EBITDA totaled R$431.2 million, 7.7% up year-on-year, due to improved gross margin management, thanks to a more advantageous product mix, improved commercial management and the implementation of a pricing management tool. The EBITDA margin stood at 7.2%, 20 bps more than the 7.0% posted in 1Q10. CONSOLIDATED EBITDA (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. EBITDA 609.4 433.6 40.5% EBITDA Margin - % 5.6% 6.2% -60 bps Adjusted EBITDA 617.8 433.6 42.5% Adjusted EBITDA Margin - % 5.7% 6.2% -50 bps (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter, consolidated EBITDA totaled R$609.4 million, 40.5% up on 1Q10, with a margin of 5.6%, 60 bps down on the 6.2% posted in 1Q10. Excluding the non-recurring gross profit impact, adjusted EBITDA would come to R$ 617.8 million, 50 bps down compared to 1Q10. It is worth noting that all comparisons are impacted by the consolidation of Casas Bahia in the 1Q11, non-existent in the 1Q10. 6 Net Financial Result Financial result corresponded to 2.7% of 1Q11 net sales GPA FOOD (R$ million) 1Q11 GPA Food 4Q10 GPA Food 1Q10 GPA Food Financ. Revenue 81.2 85.4 72.9 Financ. Expenses (242.8) (216.6) (147.1) Net Financial Income (161.7) (131.2) (74.2) % of Net Sales 2.7% 2.0% 1.3% In the first quarter, the Company recorded a net financial expense of R$161.7 million, equivalent to 2.7% of net sales, chiefly due to the period upturn in the SELIC base rate (see “Net Debt”) and to the restatement of other assets and liabilities. The net financial expense of R$161.7 million in 1Q11 was the result of the following factors: (i) interest on the net bank debt totaling R$76.2 million, equivalent to 1.3% of net sales, the same level as in 4Q10 (1.2%); (ii) the cost of discounted receivables was R$47.8 million, equivalent to 0.8% of net sales, higher level than in 4Q10 due to the period upturn in the SELIC base rate. (iii) other assets and liabilities restated by the CDI rate totaling R$37.7 million, equivalent to 0.6% of net sales, a R$21.2 million variance on 4Q10, due to: (i) R$10 million derived from court deposits and taxes paid in installments; (ii) R$6.0 million reduction in assets charges and R$3.0 million reduction in liabilities charges. Net Debt The increase in net debt, shown in the graph below, was mainly due to: (i) seasonal effect of a R$375 million working capital need, and (ii) R$223.0 million in payments for the acquisitions. (1) end of period 7 GPA Food’s net debt is calculated as follows: (R$ million) 1Q11
